Clark, C. J.,
concurring in part: There are but two assignments of error. The first is that the court allowed alimony pendente lite in a proceeding under Rev., 1567, authorizing “actions for alimony without divorce.” There had been decisions of this Court that alimony pendente lite was not authorized in actions brought under that section, but was allowable only in actions brought under Rev., 1566, in actions for divorce. But to cure this defect, ch. 24, Laws 1919, expressly provides that in actions like this under Rev., 1567 for “alimony without divorce,” alimony pendente lite could be allowed in the discretion of the court. This chapter must have escaped the attention of the appellant’s counsel.
The only other assignment of error is that the judge “signed the order” for which no grounds are given, neither in the exception itself nor in the assignment of error, and therefore it is invalid.
There is an exception urged, however, that the judge did not find the facts upon which he based his order. The fact of abandonment is, however, expressly found, and that of marriage is admitted, which are *467tbe two facts required, to be found as tbe basis for an allowance pendente lite under Rev., 1566. Skittletharpe v. Skittletharpe, 130 N. C., 72, and Bidwell v. Bidwell, 139 N. C., 402. Besides, under tbe language in Rev., 1567, tbe.judge is not required to “find tbe facts” as be is required to do under proceedings in 1566 by tbe language thereof.
Tbe recriminatory allegations in tbe answer are not to be considered in a motion of alimony pendente lite when there has been a marriage and abandonment, as is well stated by Hoke, J., in Medlin v. Medlin, 175 N. C., 530; Skittletharpe v. Skittletharpe, and Bidwell v. Bidwell, supra.
Up to cb. 53, Laws 1852, alimony pendente lite was not allowed in actions for divorce, Earp v. Earp, 54 N. C., 119. But tbe humanity of that day revolted at this injustice, and authorized such an allowance, in tbe discretion of tbe court.
Tbe Laws 1872, cb. 193, authorized tbe wife to sue for alimony, without asking for divorce. Cram v. Cram, 116 N. C., 288. It was subsequently ascertained that this latter act inadvertently failed to authorize tbe allowance of alimony pendente lite in that proceeding, and this defect was cured by tbe enactment of cb. 24, Laws 1919.
Tbe above is tbe history of “alimony pendente lite” in this State. But it must be noted that “counsel fees and suit money” were allowed as costs before, and are not derived from tbe allowance of alimony, which word comes from tbe Latin alimentum, and means simply an allowance for subsistence, and is statutory.
Counsel fees and suit money have been allowed from time immemorial, and do not come under any provision for alimony, 19 C. J., 226, 227, and notes; and tbe power to make such allowance exists irrespective of statutory authority. 19 C. J., 228; 21 Cyc., 1604, and cases there cited. Such an allowance rests upon tbe principle that in every action between tbe husband and wife, tbe husband is liable for “costs” in any event, and tbe wife is allowed counsel fees and suit money for costs “to enable her to bring her case in court,” without which tbe right to bring an action against her husband would be illusory and a mockery. 1 R. C. L., 909-912. Tbe amount of such allowance has always rested in tbe discretion of tbe court, and cannot be reviewed “unless there is clearly an abuse of discretion.” Tbe amount of alimony is also discretionary with tbe trial judge unless there is a gross abuse of discretion. Tbe whole subject is reviewed, with tbe citations of our authorities, in Moore v. Moore, 130 N. C., 333, also see citations to that case in Anno. Ed., and Jones v. Jones, 173 N. C., 285, and cases there cited.
A wife, engaged in household duties, bearing and rearing children, and being often tbe cook for tbe family also, receives no wages and has no opportunity for gainful occupation, and hence it is elemental justice *468tbat- sbe be allowed a reasonable sum for counsel fees and court costs-to enable ber “to present ber’ side in court,” wbicb bas always been allowed by tbe courts, and also tbe statute now provides alimony pendente lite wben sbe bas not sufficient property of ber own so tbat sbe may not starve while baying tbe merits of ber alleged wrongs investigated by a judge and jury;
Especially should sbe be so allowed, wben, as tbe judge found as facts' in this case, tbe husband bas stripped ber of a borne, locked up tbe provisions, household and kitchen furniture, and by bis recriminatory charges seeks to blast tbe character utterly of tbe mother of bis six children. Whether bis charges are true or not, only a jury can decide, and sbe should have a “square deal” to defend herself by an allowance for counsel fees.and subsistence till tbe facts are determined. This is. what the acts of 1852 and 1919, supra, now C. S., 1666, 1667, provide.